Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders First Northern Community Bancorp: We consent to the incorporation by reference in this Registration Statement (Form S-8) of First Northern Community Bancorp of our report dated March 10, 2015, relating to the consolidated financial statements of First Northern Community Bancorp which report appears in the Form 10-K of First Northern Community Bancorp for the year ended December 31, 2014. /s/ Moss Adams LLP Sacramento, California November 12, 2015
